UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-50664 SPIRE TECHNOLOGIES INC. (Formerly Dravco Mining Inc.) (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) Unit 404-#101- 1865 Dilworth Drive Kelowna, British Columbia CanadaV1Y 9T1 (Address of principal executive offices, including zip code.) 1-888-437-5268 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES []NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [X]NO [] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 54,000,000 as of October 28, 2013. PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. Balance Sheets (Unaudited) F-1 Statements of Expenses (Unaudited) F-2 Statements of Cash Flows (Unaudited) F-3 Notes to Unaudited Financial Statements F-4 2 | Page SPIRE TECHNOLOGIES INC. (Formerly Dravco Mining Inc.) (A Development Stage Company) BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current Assets: Cash $ $ Prepaid - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts & interest payable $ $ Due to a stockholder Convertible notes payable - Promissory notes payable Total Liabilities $ $ STOCKHOLDERS’ DEFICIT Common Stock Authorized: 300,000,000 shares with a $0.00001 par value Issued and outstanding: 54,000,000 shares outstanding as of September 30, 2013 and December 31, 2012 $ $ Additional Paid-in Capital Deficit Accumulated During the Development Stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit See accompanying unaudited Notes to the Financial Statements F-1 3 | Page SPIRE TECHNOLOGIES INC. (Formerly Dravco Mining Inc.) (A Development Stage Company) STATEMENTS OF EXPENSES (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, For the Period From September 20, 2000 (date of inception) to September 30, OPERATING EXPENSES Consulting fees - Interest expense Mineral property costs - Office and administrative Professional fees Transfer agent and filing fees Travel Total Operating Expenses OTHER INCOME Other income - - - NET INCOME (LOSS) $ ) $ ) $ $ ) $ ) NET LOSS PER COMMON SHARE: Basic and Diluted $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARESOUTSTANDING See accompanying unaudited Notes to the Financial Statements F-2 4 | Page SPIRE TECHNOLOGIES INC. (Formerly Dravco Mining Inc.) (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, For the Period From September 20, 2000 (date of inception) to September 30, 2013 OPERATING ACTIVITIES Net income (loss) $ $ ) $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: - Donated rent Change in operating assets and liabilities: - Prepaid expenses - -(Decrease) Increase in accounts & interest payable Net Cash (used in) Operating Activities ) ) FINANCING ACTIVITIES Due to stockholder - Deferred financing costs - - - Proceeds from sale of stock - - Proceeds from issuance of convertible notes payable - Proceeds from issuance of promissory note payable - Principal payments on long term debt ) - ) Net Cash Provided ByFinancing Activities ) CHANGE IN CASH CASH - Beginning of Period - CASH - End of Period $ $ $ Non-Cash Transactions Reclass for convertible debentures $ $ $ Supplemental Disclosures Interest paid $
